Citation Nr: 1536921	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-09 069	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1954 to May 1974.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Board remanded the case for further development.  

In November 2014, January 2015, February 2015 and March 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested medical expert opinions from the Veterans Health Administration (VHA).  The appellant and her representative were notified of VHA opinions and were afforded an additional 60-day period to provide additional evidence and/or argument.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The Veteran died in March 2010 and the cause of death listed on the death certificate was sepsis due to clostridium difficile colitis.
 
2.  During his lifetime, the Veteran's service-connected disability ratings were: erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy, rated as zero percent disabling, and residuals of prostate cancer, status post prostatectomy, rated as zero percent disabling; the combined rating for the service-connected disabilities was zero percent.

3.  A service-connected disability, singly or jointly with another disability, to include exposure to herbicides, did not cause or contribute to the cause of death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

In a claim for cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant received notice in a March 2011 letter. 

The duty to assist the appellant has also been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file.  The Veteran's service treatment records and private treatment records, and also his official death certificate listing the condition which caused his death, have been obtained and associated with the evidence.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In July 2015, the appellant indicated that she has no further argument or evidence to submit.

VA medical opinions dated in November 2014, January 2015, February 2015 and March 2015, have also been obtained.  The Board finds that these opinions, taken together, are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance.

II. Analysis

The appellant asserts that the Veteran passed away due to his service-connected disabilities, to include exposure to herbicides.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with prostate cancer associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008). 

The Veteran's DD Form 214 reveals that he was awarded, among other medals, the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  In addition, the record shows that the Veteran served in Vietnam from November 1970 to September 1971.  The Board concludes that, as the Veteran served in Vietnam during the presumptive period and there is no affirmative evidence to the contrary, he is presumed to have been exposed to herbicides.

The Veteran died on March [redacted], 2010.  At the time of his death, the Veteran was service connected for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy, and residuals of prostate cancer, status post prostatectomy.

The immediate cause of death listed on the Veteran's death certificate was sepsis due to clostridium difficile colitis.

Post-service private medical records show that the Veteran was diagnosed with prostate cancer in October 2005.  In January 2006, he underwent a radical prostatectomy.  

Private treatment records dated in December 2009 indicate that the Veteran was admitted to The Villages Regional Hospital with sepsis, secondary to cellulitis of the lower extremities, thought to be bullous cellulitis by an infectious disease.  

A January 2010 private medical note reveals that the Veteran's sepsis from infections of the legs and leg ulcers was being treated with antibiotics.

In the June 2014 remand, the Board requested a medical opinion from a physician on the matter.  In August 2014, a physician's assistant (rather than a physician) found no relationship between the Veteran's causes of death and his service-connected disabilities, nor a nexus between the causes of death and exposure to Agent Orange.  This opinion has limited probative value as it was not authored by a physician as requested and contains limited explanation.

The Board subsequently made a series of requests to obtain a medical expert opinion on the matter necessary to decide the claim.  In November 2014, a VA urologist stated that, in October 2005 when the Veteran was diagnosed with prostate cancer, his prostate-specific antigen (PSA) was 5.6.  He had a Gleason 6 (3+3) Carcinoma of the Prostate involving 10% of 1 core and 2 other cores in Prostatic Intraepithelial Neoplasia, from a 12 core sample.  In January 2006, he had a robotic assisted radical prostatectomy.  He described the Veteran's condition as a low grade volume disease which was managed by active surveillance.  The urologist noted that the Veteran had a PSA of 0.04 which was consistent with adequate PSA control of the disease by his surgical procedure.  Subsequently, in January 2015, the same urologist noted that at the time of the Veteran's death, there was no evidence of a recurrence of the Veteran's prostate cancer and that the cancer should therefore not have contributed to the Veteran's death.  

Another VHA opinion was requested by the Board in January 2015, as the previous VHA opinions were not completely adequate since neither response had ultimately answered the questions requested by the Board.  In a response dated in February 2015, a different chief urologist opined that final pathology showed T2, Gleason 7, with negative margins and negative seminal vesicles.  This confirmed a good oncologic result with no evidence of recurrent cancer.  The urologist opined that it was less likely than not that one or a combination of the Veteran's service-connected disabilities was the principal or a contributory cause of the Veteran's death.  In an addendum received in March 2015, the same chief urologist stated that, no, it was less likely than not that the Veteran's military service and presumed exposure to herbicide agents such as Agent Orange did not contribute to the Veteran's cause of death.   

After a review of the record, the Board finds that the evidence does not show that the cause of death, or contributory causes of death, are attributed to active military service or to any service-connected disability, to include presumed exposure to herbicides.  Additionally, the evidence does not indicate that any cause or contributory cause of death is related to the Veteran's service.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  

The Board is sympathetic to the appellant's assertions, that the death of the Veteran was related to his service.  However, the appellant is not competent to establish a relationship between the Veteran's disabilities at death and his service as these determinations fall outside the realm of common knowledge of a lay person in this case as the pertinent questions are a medically complex.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Instead, the medical experts have provided, in whole, persuasive opinions as to why the Veteran's prostate cancer and other service-connected disabilities were not the principal or contributory cause of death.  Moreover, the opinions are persuasive as to why the Veteran's cause of death is not service connected, including possibly due to exposure to herbicides.  The opinions, in whole, were based on a review of the record and contain sufficient explanations for the ultimate conclusions.  In short, they enable the Board to decide the claim with their probative expert medical answers.

Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


